Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 08/27/2021 is acknowledged.  The traversal is on the ground(s) that Groups I, II and III pose no search burden when examined together.  
The Examiner agrees that groups I (Claims 1-12), II (Claims 13-23) when examined together will pose no search burden. Group III (Claims 24-30) however poses a serious search burden along with group IV (Claims 31-36), since the mutually exclusive and patentably distinct features require different search strategies and differing key terms for making an appropriate determination of patentability. 
Groups I and II require a slot and key structure on the helical structure. Groups III and IV, in contrast require the slot and key components being on the tubing hanger (40).
Accordingly, groups I and II are being examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rytlewski et al (US 6,231,265). 

Rytlewski et al (US 6,231,265) discloses:
1. An apparatus, comprising: 
a helix structure (38) comprising: 
at least one helical surface (64); 
an orientation slot (75) positioned around a perimeter of the helix structure, the orientation slot (75) being adapted to receive an orientation key (72 / 74 / 76); 
a component orientation slot (66) positioned adjacent a bottom end of the at 
least one helical surface (64); and 
a threaded bottom recess (84); and 
a threaded adjustable nut (82) that is adapted to be at least partially positioned in the bottom recess and threadingly coupled to the threaded bottom recess (84).  
Rytlewski fails to specify wherein a plurality of orientation slots exists, however does show a singular orientation groove. As presently claimed, the claimed plurality of slots and a singular orientation groove as shown by Rytlewski are considered to be analogous as they both allow for the helical structure to be fixedly oriented at some concentric angular offset.
The alteration of the groove into a series of circumferentially spaced, distinct slots is considered to be a design choice that would have been known to one of ordinary skill in the art since it has been held that rearranging parts of an invention involves only routine skill in the art. 
2. The apparatus of claim 1, further comprising another helical surface (64), wherein an upper end of the at least one helical surface (64) and an upper end of the another helical surface (64) meet at an apex (tip of 64, shown in Figure 2A) and wherein the component orientation slot (66) is positioned adjacent a bottom end of the another helical surface (64).  
4. The system of claim 1, wherein the helix structure (38) further comprises a component landing surface (111) that is positioned vertically above at least a portion of the threaded adjustable nut (82).  

9. The apparatus of claim 1, further comprising a component that comprises a component orientation key (114), wherein the component is adapted to land on the helix structure (38) and the component orientation key (114) is adapted to be positioned in the component orientation slot (66).  
10. The apparatus of claim 9, wherein the component is a tubing hanger (50, a hanger, is coupled to 40).  
11. The apparatus of claim 1, wherein the threaded adjustable nut (82) further comprises a bottom landing surface (102) that is adapted to engage a structure previously positioned in a wellhead (10).  
12. The apparatus of claim 11, wherein the structure previously positioned in a wellhead (10) comprises one of a casing hanger (50) or a bushing. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rytlewski as applied to claim 1 above, and further in view of GB 2157340.
5. Rytlewski discloses the apparatus of claim 1, wherein the plurality of orientation slots (17) are equally spaced from one another.  
GB 2157340 however teaches the use of a equally spaced circumferential slots for orienting and positioning devices within a well bore. (Page 2, Line 88-103).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a set of orientation slots such as that of GB 2157340 to the invention of Rytlewski for the expected benefit of providing an alternative key arrangement that is commonly found in the art.

Allowable Subject Matter
s 3, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-23 are allowable over the prior art of record.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/AARON L LEMBO/
Primary Examiner
Art Unit 3679